EXHIBIT 99 RPC, Inc. Announces a 25 Percent Increase to the Regular Quarterly Cash Dividend ATLANTA, January 23, 2013 - RPC, Inc. (NYSE: RES) announced today that its Board of Directors declared a 25.0 percent increase to the regular quarterly cash dividend from $0.08 per share to $0.10 per share payable March 8, 2013 to common stockholders of record at the close of business on February 8, 2013. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest, Appalachian and Rocky Mountain regions, and in selected international markets.RPC’s investor website can be found at www.rpc.net. For information about RPC, Inc. or this event, please contact: Ben Palmer Chief Financial Officer (404) 321-2140 irdept@rpc.net Jim Landers Vice President, Corporate Finance (404) 321-2162 jlanders@rpc.net
